

117 HR 4480 IH: Telehealth Coverage and Payment Parity Act
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4480IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. Phillips (for himself and Mr. Chabot) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to require group health plans and health insurance issuers offering group or individual health insurance coverage to provide coverage for services furnished via telehealth if such services would be covered if furnished in-person, and for other purposes.1.Short titleThis Act may be cited as the Telehealth Coverage and Payment Parity Act. 2.Requiring group health plans and health insurance issuers offering group or individual health insurance coverage to provide coverage for services furnished via telehealth if such services would be covered if furnished in-person(a)Public health service actSubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following new section:2730.Required coverage of telehealth services(a)In generalA group health plan and a health insurance issuer offering group or individual health insurance coverage, including a grandfathered health plan (as defined in section 1251(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18011(e)))—(1)shall—(A)provide benefits under such plan or such coverage for any eligible service (as defined in subsection (b)), including a mental health and substance use disorder service, furnished via a qualifying telecommunications system (as defined in subsection (b)) by a health care provider to an individual who is a participant, beneficiary, or enrollee under such plan or such coverage, notwithstanding that such provider furnishing such service is not at the same location as the individual;(B)so provide such benefits for such service under the same terms and with application of the same cost-sharing requirements (including a deductible, copayment, or coinsurance) as would apply if such service were furnished by such provider to such individual in-person;(C)reimburse such provider for such service in an amount equal to the amount of reimbursement for such service had such service been furnished by such provider to such individual in-person;(D)not impose any requirement under such plan or coverage that such provider have a prior relationship with such individual; and(E)not restrict the ability of any health care provider with a contractual relationship for furnishing an eligible service under such plan or coverage from furnishing such service via a qualifying telecommunications system, and shall not establish incentives or penalties under such plan or coverage for receiving such an eligible service from such a provider via such a system; and(2)may waive any cost-sharing requirement (including application of a deductible, copayment, or coinsurance) for an item or service furnished for purposes of diagnosing or treating COVID–19, including any such service that is an eligible service furnished via a qualifying telecommunications system.(b)DefinitionsIn this section:(1)Eligible serviceThe term eligible service means, with respect to a group health plan and a health insurance issuer offering group or individual health insurance coverage, a service—(A)for which benefits are provided under such plan or such coverage when such service is furnished in-person;(B)that is medically necessary (as determined by the health care provider furnishing such service); and(C)that is able to be safely and effectively furnished via a telecommunications system.(2)Qualifying telecommunications systemThe term qualifying telecommunications system means a telecommunications system that includes, at a minimum, audio capabilities permitting two-way, real-time interactive communication between the individual receiving an eligible service via such system and the health care provider furnishing such system, including a telephone, videoconferencing system, internet communications system, streaming media communications system, and such other system as specified by the Secretary of Health and Human Services..(b)ApplicationThe amendment made by subsection (a) shall apply with respect to plan years beginning on or after January 1, 2022.